Citation Nr: 0838368	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-29 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a compensable rating for a right knee 
disability.  

2.  Entitlement to a compensable rating for a left knee 
disability.



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1977 to December 2005.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2006 rating decision by the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO) that, in part, 
granted service connection for the veteran's bilateral knee 
disability, and assigned a 0 percent rating for each knee.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

As is noted above, this appeal is from the initial ratings 
assigned with the grant of service connection.  Consequently, 
the status of the disability during the entire appeal period 
(from the effective date of the grant of service connection 
to the present) must be considered, and "staged" ratings 
may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The only medical evidence of record pertaining to the status 
of the veteran's bilateral knee disability during the appeal 
period is the report of an examination in February 2006 by a 
physician who evaluated the veteran for various (including 
gastrointestinal, otic, orthopedic, and respiratory) 
disabilities.  

In November 2006 the veteran asserted that his bilateral knee 
disability is more severe than reflected by the 
noncompensable ratings assigned, and requested reevaluation.  
Given that the February 2006 examination report is now dated 
(more than 2 1/2 years have lapsed), a contemporaneous VA 
examination is necessary.  

In addition, records of any treatment the veteran received 
for his knee disabilities in the interim would be pertinent 
evidence in these matters, and must be secured.  

Accordingly, the case is REMANDED for the following:  
1.  The RO should ask the veteran to 
identify the provider(s) of any treatment 
he has received for his bilateral knee 
disability since his discharge from 
service.  With his assistance (i.e., 
providing releases for records of any 
private treatment), the RO should secure 
complete clinical records of such 
treatment from all providers identified.

2.  The RO should then arrange for an 
orthopedic examination of the veteran to 
ascertain the current severity of his 
service-connected right and left knee 
disabilities.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies, such as X-rays and 
specifically including range of motion 
studies, should be completed.  The 
examiner should determine whether there is 
additional loss of function due to pain, 
on use, or during flare-ups, if any, and, 
if feasible, express the additional 
impairment of function in terms of 
additional degree of limitation of motion.  
If this is not possible, the examiner 
should so state.  The examiner should also 
provide an opinion as to the impact of the 
disabilities on the veteran's ability to 
work.  The examiner should explain the 
rationale for all opinions given.  

3.  The RO should then readjudicate the 
claims, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


